DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and corresponding arguments, filed 3/28/2022, have been reviewed and considered.  Claims 1-31 has been amended and therefore, claims 1-31 are currently pending.  
In response to the previous Office Action, the applicant amended the preamble of independent claim 1 (and similarly to the dependent claims) to recite “A composition of a garment comprising” rather than “A garment comprising” as previously recited.  The applicant’s amendment does not overcome the 35 U.S.C. 112(b) rejections of the previous Office Action nor the prior art rejections of the previous Office Action because the statutory subject matter category of the claim has not changed.  Reciting “a composition of a garment” does not change the fact that the applicant is claiming the final product of a garment.  A composition of a garment is still the structure of the garment itself.  Note that a laser input file (including corresponding structure and process steps) is a component of a process/apparatus of creating the garment, not a composition of the garment itself.  Accordingly, all the rejections of the previous Office Action still stand and this Office Action is considered a Final Rejection.    
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 2, 5-17, 20, 22-24, 26, 28-31, the applicant is claiming a garment (i.e. product); however all of the recited claims are full of method steps defining a process of making the garment and/or limitations involving an apparatus for making the garment.  Even though there is nothing wrong with including functional language and/or product-by-process language within a structural/product claim, the current claims create confusion as to what the invention is directed to and to when direct infringement would occur (please refer to response section above).  Is the applicant claiming a product (garment), a process of making the product or an apparatus for creating the product?  Accordingly, the metes and bounds of the claimed invention are not clear.
Claim 1 recites the limitation "the target image" in line 46 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, line 50 of claim recites “a target image”.  Is this the same “target image” as mentioned in line 46?
Claim 1 recites the limitation "the values" in lines 46-47 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are dependent from one of the above claims and therefore also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over TULIN et al. (US 2014/0165265) in view of MARTIN et al. (US 6,819,972) and in further view of THARPE et al. (US 2016/0060807 A1) and COSTIN (US 5,990,444).
Regarding claims 1, 3 and 6-31, TULIN discloses a garment (jeans) comprising fabric panels (Figures 1-2) made from a woven first material (denim; cotton twill; para 0094 and 0165) comprising a warp comprising dyed cotton yarn (para 0031, 0094, 0112, 0165, 0174, etc.).  TULIN discloses the fabric panels being sewn together using thread (para 0355) (Fig. 2).  TULIN discloses an outer surface of the garment comprising a finishing pattern (wear pattern; whiskers) wherein the finishing pattern is extending across portions of the garment where two or more fabric panels (note pockets of figures 12A-12C and 15B) (also note the wear pattern of figures 15A and 15B wherein the pattern extends across the side seams) are joined together by thread (para 0120-0127) (Figures 11A-12C) (note use of a laser as discussed in para 0361).  However, TULIN fails to disclose the finishing pattern comprising a first location on the outer surface of the garment with a first amount of material being removed, a second location on the outer surface of the garment with a second amount of material being removed and a third location on the outer surface of the garment with a third amount of material being removed wherein the first amount of material removed is less than the second amount of material removed, and the third amount of material removed is less than the first amount of material removed and less than the second amount of material removed. 
MARTIN discloses a finishing pattern comprising a plurality of locations (i.e. more than three) with an amount of material being removed for each location (by a laser) wherein the respective amount of material is different for at least three locations in order for the finishing pattern to have a natural look (Table I in col. 6 and Table II in col. 7; specifically note EDPUT levels) (Fig 3; col. 9, line 54 - col. 11, line 50; specifically note 305, 310, 315, 320, 325, 370, 372 and 374) (additionally, note the wear patterns of figures 4-12).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the finishing pattern of TULIN with at least three locations having an amount of material being removed wherein the amount of material is different for at least three locations, in light of the teachings of MARTIN, in order for the finishing pattern to have a natural look.    
Even though MARTIN discusses scribing material with a laser to produce different shades of color somewhere between indigo and white, MARTIN does not specifically discuss the characteristics of denim because such is considered old and known in the art.  Note that it is inherent that yarns have a round shape based on the manufacturing process thereof.  THARPE discloses that denim is comprised of yarns that are dyed on the outside (i.e. outer ring) with a white core on the inside (para 0035).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the denim of TULIN in view of MARTIN with round-shaped yarns having an outer ring of dyed indigo fibers that surround a core region comprising white fibers because such is considered old an known in the art, as supported by THARPE, in order to give denim that classic look.  
Additionally, it is old and known in the art that laser scribing produces a flat surface within the scribed material.  Such is expressed within column 5, lines 57-64 (i.e. focus spot on a “flat plane”) and by element 75 within figure 23 of COSTIN (US 5,990,444).  Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the laser scribing of TULIN in view of MARTIN to produce a flat shape because such is considered old and known in the art, as supported by COSTIN, in order to produce a clean cut within the scribed material.  Accordingly, each of the locations/sections of TULIN in view of MARTIN (and in further view of THARPE and COSTIN) would have a cross section of at least one yarn comprising a flattened shape having a length of exposed white fibers from the yarn’s core and dyed indigo fibers from the yarn’s outer ring on either side of the exposed white fibers based on the chosen color and corresponding EDPUT level for each respective location/section (Fig. 3 of MARTIN), based on the structure of denim (THARPE) and based on the common operation of a laser (COSTIN).  Note that different locations/sections of MARTIN have different colors and EDPUT levels and therefore the different locations/sections would have different lengths of the exposed white fibers.   
Note that the remaining claim language within the above claims is considered associated with product-by-process claim language and therefore not given patentable weight.  Within MPEP 2113, the MPEP states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANDRIAN (US 2015/0361597) in view of TULIN et al. (US 2014/0165265) in view of MARTIN et al. (US 6,819,972) and in further view of THARPE et al. (US 2016/0060807 A1) and COSTIN (US 5,990,444).
Regarding claims 1-4 and 6-31, CHANDRIAN discloses a garment (jeans) comprising fabric panels (Figures 1, 2 and 5) made from a woven first material (denim; cotton twill; figure 6 and para 0070) comprising a warp comprising dyed cotton yarn (indigo dye; para 0070) wherein the fabric panels are sewn together using thread (Figures 1 and 2).  CHANDRIAN discloses a weft comprising a yarn that has not been dyed (para 0070; figure 6).  However, CHANDRIAN fails to disclose an outer surface of the garment comprising a finishing pattern.
TULIN discloses a garment (i.e. jeans) similar to that of CHANDRIAN wherein a finishing pattern is applied to an outer surface thereof in order to flatter the figure of the wearer (para 0120-0127) (Figures 11A-12C).  Note that TULIN discloses the finishing pattern being a wear pattern comprising whiskers wherein the wear pattern can be produced by a laser (para 0120-0127) (Figures 11A-12C) (note use of a laser as discussed in para 0361).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the outer surface of the garment of CHANDRIAN with a finishing pattern, in light of the teachings of TULIN, in order to flatter the figure of the wearer.   
Additionally, CHANDRIAN in view of TULIN fails to disclose the finishing pattern comprising a first location on the outer surface of the garment with a first amount of material being removed, a second location on the outer surface of the garment with a second amount of material being removed and a third location on the outer surface of the garment with a third amount of material being removed wherein the first amount of material removed is less than the second amount of material removed, and the third amount of material removed is less than the first amount of material removed and less than the second amount of material removed. 
MARTIN discloses a finishing pattern comprising a plurality of locations (i.e. more than three) with an amount of material being removed for each location (by a laser) wherein the respective amount of material is different for at least three locations in order for the finishing pattern to have a natural look (Table I in col. 6 and Table II in col. 7; specifically note EDPUT levels) (Fig 3; col. 9, line 54 - col. 11, line 50; specifically note 305, 310, 315, 320, 325, 370, 372 and 374) (additionally, note the wear patterns of figures 4-12).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the finishing pattern of CHANDRIAN in view of TULIN with at least three locations having an amount of material being removed wherein the amount of material is different for at least three locations, in light of the teachings of MARTIN, in order for the finishing pattern to have a natural look.      
Even though MARTIN discusses scribing material with a laser to produce different shades of color somewhere between indigo and white, MARTIN does not specifically discuss the characteristics of denim because such is considered old and known in the art.  Note that it is inherent that yarns have a round shape based on the manufacturing process thereof.  THARPE discloses that denim is comprised of yarns that are dyed on the outside (i.e. outer ring) with a white core on the inside (para 0035).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the denim of CHANDRIAN in view of TULIN and in further view of MARTIN with round-shaped yarns having an outer ring of dyed indigo fibers that surround a core region comprising white fibers because such is considered old and known in the art, as supported by THARPE, in order to give denim that classic look.  
Additionally, it is old and known in the art that laser scribing produces a flat surface within the scribed material.  Such is expressed within column 5, lines 57-64 (i.e. focus spot on a “flat plane”) and by element 75 within figure 23 of COSTIN (US 5,990,444).  Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the laser scribing of CHANDRIAN in view of TULIN and in further view of MARTIN to produce a flat shape because such is considered old and known in the art, as supported by COSTIN, in order to produce a clean cut within the scribed material.  Accordingly, each of the locations/sections of CHANDRIAN in view of TULIN and in further view of MARTIN (and in further view of THARPE and COSTIN) would have a cross section of at least one yarn comprising a flattened shape having a length of exposed white fibers from the yarn’s core and dyed indigo fibers from the yarn’s outer ring on either side of the exposed white fibers based on the chosen color and corresponding EDPUT level for each respective location/section (Fig. 3 of MARTIN), based on the structure of denim (THARPE) and based on the common operation of a laser (COSTIN).  Note that different locations/sections of MARTIN have different colors and EDPUT levels and therefore the different locations/sections would have different lengths of the exposed white fibers.
    Regarding claim 5, CHANDRIAN in view of TULIN and in further view of MARTIN fails to disclose the fabric panels being joined together with a thread comprising cotton.  The use of cotton thread to stich garment panels together is considered old and known in the art in order to allow the seams of a garment to tear before the fabric itself and in order to match the thread with the garment material.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the thread of CHANDRIAN in view of TULIN and in further view of MARTIN comprising cotton because such is considered old and known in the art in order to allow the seams of a garment to tear before the fabric itself and in order to match the thread with the garment material.    
Note that the remaining claim language within the above claims is considered associated with product-by-process claim language and therefore not given patentable weight.  Within MPEP 2113, the MPEP states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732